TOM GRAY, Chief Justice,
concurring.
This case again demonstrates the need to revisit the procedure we use in Anders cases. For an example of an Anders brief which substantially complies with the requirements of Sowels, counsel should look to the attachment to the concurring opinion in Perryman. Perryman v. State, 159 S.W.3d 778, 2005 Tex.App. LEXIS 2106 (Tex.App.-Waco Mar. 16, 2005, order)(Gray, C.J., concurring). The attachment is a redacted version of a brief previously found to be in compliance with this Court’s burdensome requirements in an Anders appeal.
Of course, this is only an example and any Anders brief must be tailored to the facts and circumstances of the individual case. It cannot simply be copied, edited, and filed. But it certainly can provide a rule and guide to the lawyer looking for direction from someone familiar with the procedure in this Court for Anders briefs. As the Court has imposed the burden of Sowels and its progeny, I feel that it is also the Court’s burden to provide some guidance on how to comply with it.